Citation Nr: 1311382	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.

In an October 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), an August 2012 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

In May 2007, the Veteran died of gastric cancer with metastasis to the liver.  The death certificate also listed under contributing causes that he was a Vietnam Veteran (Navy 3 years) and had been a smoker for thirty years, two packs per day.
In 2007, the Veteran, who had in 2004 undergone radiation therapy for squamous cell carcinoma of the right neck, was diagnosed with invasive gastric adenocarcinoma.  He had developed abdominal pain in 2006 and subsequent endoscopy had revealed a gastric malignancy.  Exploratory laparoscopy had revealed peritoneal metastasis and wide-spread liver involvement.  He was placed in hospice.  

In April 2008, a private physician concluded that the cancer found in the neck in 2004, a poorly differentiated non-small cell carcinoma, was a separate tumor than the 2007 cancer, which was a moderately differentiated invasive gastric adenocarcinoma.  The cancer in the stomach was clearly a primary malignancy.  A January 2008 private physician agreed, stating that it was not in the realm of possibility that the neck and stomach cancers were related.  

The appellant had originally argued that the Veteran's terminal cancer was due to herbicide exposure in service.  The claim was denied because the Veteran's gastric cancer was found to be unrelated to herbicide exposure, presumptively or directly, and was also found to be unrelated to the previous cancer of the neck.  However, according to the Joint Motion for Remand, an alternative theory has been raised.  

The appellant argues that the Veteran's terminal cancer of the stomach was caused or aggravated by his service duties aboard the USS Shasta when he worked as an ordnance mechanic and also drove a fork lift while handling "live ordnance."  His DD-214 states that he completed Nuclear Weapons Transshipment School from September 16-26, 1973.  His service treatment records reflect that he was stationed aboard the USS Shasta from December 1972 to September 1974.  Thus, it is possible that he was personally involved with transport of nuclear weaponry.  Verification of such should be undertaken on remand.

Because the question of whether handling nuclear weapons in the 1970s could have caused or contributed to the Veteran's terminal gastric cancer is not within the expertise of the Board, a VA opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  If those records are unavailable, notify the appellant.

2.  Contact the National Archives Records Administration (NARA), or other appropriate records center, to determine whether the USS Shasta handled or transported nuclear weapons from December 1972 to September 1974.  

3.  After completing the above directions, forward the claims file to a VA examiner to determine the cause of the Veteran's death.  The examiner should review the claims file and note that review.  The examiner should provide a detailed rationale for all conclusions reached.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that exposure to nuclear weaponry onboard the USS Shasta during the Vietnam War, by moving possible nuclear components or weapons, caused or materially contributed to the Veteran's terminal gastric cancer with metastasis to the liver.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


